Filed 2/23/22 In re J.O. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 In re J.O., a Person Coming Under the Juvenile
 Court Law.

 KERN COUNTY DEPARTMENT OF HUMAN                                                             F083028
 SERVICES,
                                                                          (Kern Super. Ct. No. JD142056-00)
           Plaintiff and Respondent,

                    v.                                                    ORDER MODIFYING OPINION AND
                                                                              DENYING REHEARING
 A.O.,                                                                      [NO CHANGE IN JUDGMENT]

           Defendant and Appellant.


         It is ordered that the opinion filed herein on January 31, 2022, be modified in the
following particulars:
         1. On page 15, in part II.A., the last sentence in the first paragraph under the
heading “Legal Principles,” which reads: “The jurisdictional findings are prima facie
evidence that the child cannot safely remain in the home. (Ibid.)” is deleted.
         There is no change in the judgment. Appellant’s petition for rehearing is denied.


                                                                                     POOCHIGIAN, Acting P. J.

WE CONCUR:

DETJEN, J.

SNAUFFER, J.
Filed 1/31/22 In re J.O. CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 In re J.O., a Person Coming Under the Juvenile
 Court Law.

 KERN COUNTY DEPARTMENT OF HUMAN                                                             F083028
 SERVICES,
                                                                          (Kern Super. Ct. No. JD142056-00)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
 A.O.,

           Defendant and Appellant.



         APPEAL from orders of the Superior Court of Kern County. Marcos R. Camacho,
Judge.
         Sean Angele Burleigh, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Margo A. Raison, County Counsel, and Jennifer E. Feige, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-
       Appellant A.O. (Father) is the father of the four-year-old child Juliet O. (the
child), who is the subject of a dependency case. Father challenges the juvenile court’s
orders issued at a contested jurisdiction and disposition hearing that resulted in the
removal of the child from Father’s custody. Father contends the juvenile court’s
jurisdictional and dispositional findings are not supported by substantial evidence. He
also asserts that the juvenile court abused its discretion when it required him to submit to
drug testing and potential substance abuse counseling. We affirm.
                                          FACTS
Initial Removal
       On May 11, 2021, the Kern County Department of Human Services (Department)
received a suspected child abuse report that the child’s mother (Mother) allowed a man to
take the child to a store, but the man had not returned two hours later. Law enforcement
eventually located the child eating with the man outside of a market.
       Upon contact by the Department on May 14, 2021, Father acknowledged that he
allowed the child to have an unsupervised visit with Mother despite being told that
Mother was not to be left alone with the child. The child had been left in Father’s care as
part of a plan to avoid juvenile court intervention after an investigation in January of
2021 regarding Mother’s substance abuse.
       Father informed the investigating social worker that he went to file for full custody
of the child on the date that the suspected child abuse report was made, but he could not
explain why he failed to establish custody after the previous investigation by the
Department. He allowed the child to visit with Mother because the child wanted to see
her. While Mother looked sober when he dropped the child off for the visit, he reported
that she “ ‘didn’t look too good’ ” when he picked up the child. Father was residing with
his aunt, and he was unaware of where Mother was living. He admitted to giving Mother
the benefit of the doubt too many times, and he had not allowed contact between Mother
and the child for the past three days.

                                             2.
       The investigating social worker communicated with Mother later that same day by
phone. Mother claimed that her cousin took the child to get a bag of chips, but law
enforcement was contacted when they were unable to reach him by phone after 40
minutes. Mother had Father pick up the child once she was located by law enforcement.
Her visits with the child were said to be weekly with Father present, however, he left to
do something during the most recent visit. She asserted Father did not like the person
who took the child to the market during the visit, but he was aware that the person was
present during the visit.
       Mother admitted to drug use four months prior, and she was planning on going to
an inpatient program. An informal custody agreement was reached where she had
weekly visits, and she planned to have the child live with her once she reunified with her
oldest daughter. She acknowledged using drugs while caring for the child and her
dependent sibling. It was later discovered that Mother had a positive drug test on
April 14, 2021, and missed a drug test scheduled for May 11, 2021. Mother had
mentioned her plan to go to an inpatient treatment program to another Department social
worker on several occasions, but she had yet to make any definitive efforts to attend one.
       On May 17, 2021, the investigating social worker met with Father and the child at
their home. Father denied seeing the person who left with the child when he dropped the
child off, and he claimed to not recognize the man when he picked up the child from the
market around 10:30 p.m. The child was unable to provide a meaningful statement about
the incident, but she did state that she knew Mother’s friend. Father understood that
Mother relapsed, but he would not provide the social worker with the date that she
informed him of the relapse. He admitted that he and Mother both used
methamphetamine in the past, but claimed they stopped when she became pregnant.
       Father stated that he was asking for full custody of the child with supervised visits
for the Mother in his court filing. He agreed to voluntarily drug test and confirmed that
he would continue to live with his aunt. The aunt’s home had been previously inspected

                                             3.
by the Kern County Sheriff’s Department and found to be clean and safe for the child.
The Department obtained a protective custody warrant and served the warrant at Father’s
home on May 19, 2021. Father was informed about the child going to a temporary foster
home, and the child was placed into protective custody.
       On May 19, 2021, the Department filed an original petition alleging the child was
described by Welfare and Institutions Code section 300, subdivision (b)(1).1 The petition
alleged that Father failed to adequately protect the child by allowing her to participate in
an unsupervised visit with Mother despite his awareness of her substance abuse problem.
The Department also filed a detention report, which set forth the above events
surrounding removal and previous child welfare referral history for both parents.
       February 2019 Referral
       On February 7, 2019, the Department received a referral alleging general neglect
and emotional abuse of an unrelated child living in the home under a guardianship. The
unrelated child had driven Father’s vehicle and was taken to the emergency room for
nicotine side effects. Mother began having suicidal ideation and disclosed domestic
violence between her and Father. She claimed the last incident of domestic violence was
two days ago, and the children witnessed the domestic violence. Father was upset when
he appeared at the hospital, and he had to be escorted out of the hospital. Mother went to
seek shelter and assistance from a domestic violence program and did not plan on
returning home. Mother tested positive for amphetamines, but she denied any drug use.
The referral was closed as unfounded after an investigating social worker was told the
domestic violence was no longer physical and Mother was aware of domestic violence
resources.




       1All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                             4.
       May and July 2020 Referrals
       The Department received a referral on May 27, 2020, alleging Mother was using
methadone and heroin, however it was evaluated out because it did not “ ‘meet in-person
criteria.’ ” Another referral was received on July 23, 2020, claiming Mother threw a
party at her home, which left unsanitary and hazardous conditions throughout the home.
It was believed that individuals using drugs were going in and out of the garage. The
child, at two years of age, was seen playing in a children’s pool with one foot of water
without supervision throughout the day. The allegation for general neglect was
unfounded without further explanation or a documented investigation.
       October 2020 Referrals
       The Department received another referral on October 20, 2020, which alleged
hazardous and unsanitary conditions in the home. The child was found walking barefoot
in glass and law enforcement had responded to the home twice that week to check on the
children’s welfare. It was determined that the child would live with Father on a
temporary basis as the allegation of general neglect was substantiated. Mother admitted
to recent methamphetamine use and tested positive for morphine, but the investigating
social worker did not believe it hampered her ability to care for the child and her siblings.
       A separate referral was received on October 26, 2020, alleging Mother hit the
child’s older sibling in the face, and drugs were accessible to the other children who
remained in the home. Mother admitted to using methamphetamine twice in the last six
months with her last use on or about October 24, 2020. She was participating in a
“Methadone Program” due to an addiction to pain medication, and she tested positive for
morphine on November 5, 2020. Mother claimed she “accidentally” hit the child’s
sibling during an argument, and the Department did not substantiate the referral for
general neglect, physical or emotional abuse. Mother agreed to participate in early
intervention services through “Differential Response,” with a focus on maintaining a
clean home. (See § 10609.9, subd. (a)(1).)

                                             5.
       December 2020 Referrals
       On December 21, 2020, the Department received a referral stating Mother briefly
went to rehab, but she was currently using methamphetamine and fentanyl. The reporting
party alleged Mother was crushing fentanyl and smoking it. The child was said to be
with Mother “some of the time” and Father a majority of the time. The referral was
evaluated out because Mother could not be located.
       Another referral was received on December 23, 2020, alleging a minor found
Mother burning a pill on tin foil in the home. An allegation of general neglect was
substantiated as to the child’s older sibling, K.S. The child was present at Mother’s home
during the December 23, 2020 contact, as noted by the investigating social worker.
Mother did not make herself available for in person contact, but she allowed K.S. to be
interviewed. K.S. found a methamphetamine pipe in the home, and she located the child
near burnt foils. She also observed Mother staying up all night, acting paranoid, having
wide eyes, and moving her feet rapidly. One of the children in Mother’s custody under a
guardianship reported Mother overdosed, and she and her sibling were staying with
others for the last few months.
       Mother admitted to using Xanax and methamphetamine on December 4, 2020, and
fentanyl one month prior. However, it appeared Mother was still minimizing her actual
drug use. Father contacted the social worker investigating the December 23, 2020
referral to ask if he could let the child stay with the Mother. The social worker advised
against it, and she reiterated the reports that Mother was using drugs and leaving drugs in
places accessible by the child. He claimed Mother was clean and that she had not used in
“awhile.” Father indicated he would at least allow Mother to have a supervised visit
against the recommendation of the social worker.
       On January 4, 2021, Father confirmed that the child was in his care, and he
explained that the visit did not go well with Mother because he would not allow her to
take the child unsupervised. The social worker explained that Father should not allow the

                                            6.
child to be with Mother without supervision as it could constitute a failure to protect due
to the Department’s concerns with Mother’s ability to provide care for the child. Father
acknowledged his need to work with the Differential Response case manager to obtain
custody orders with supervised visits for Mother.
       On January 7, 2021, the Department received communication from a sheriff’s
deputy that Mother was found suicidal, resisted law enforcement, and was placed under a
section 5150 hold on December 20, 2020. Mother had fired a handgun in an attempt to
kill herself, and she was going to cut her leg open and kill her dog. She attempted to flee
the responding law enforcement officers before she was Tased and handcuffed.
       The deputy also indicated that Mother was tied up and beaten on January 6, 2020,
which was believed to be related to a drug transaction. Mother appeared to be under the
influence, and she was transported to the hospital for treatment of her injuries. The
allegations of general neglect as to the child’s sibling, K.S., were substantiated, and K.S.
was removed from Mother’s care through the filing of a dependency petition and
protective custody warrant. The allegations of general neglect as to the child were
inconclusive because it was unclear whether the child was exposed to Mother’s drug use.
However, it was stated that Father should not have allowed the child to be in her care
without supervision. The child was ultimately left in Father’s care with the
understanding that Father would work to obtain custody orders with supervised visits for
Mother.
       At a detention hearing held May 24, 2021, the juvenile court ordered that the child
be detained from Mother and Father’s custody, supervised visitation be arranged weekly
for both parents, and a jurisdiction and disposition hearing be set for June 15, 2021.
Jurisdiction and Disposition
       On June 15, 2021, the Department filed a jurisdiction report along with a separate
disposition report. The jurisdiction report recommended that the allegations in the
original petition be found true. The report detailed a conversation between Father and a

                                             7.
Department social worker where he took full responsibility for leaving the child with
Mother. He claimed he would never put the child in harm’s way again. He also
acknowledged that he was previously warned by the Department to not allow Mother to
have unsupervised access to the child. The unsupervised visit was allowed by Father
because she was crying for her Mother, and he did not want to keep the child from her
Mother.
       A police report from the Kern County Sheriff’s Department from the date of
Mother’s unsupervised visit was attached to the report. The report indicates that the
person who took the child to the market was “a good friend” of Mother’s, which
contradicted Mother’s previous reporting that it was her cousin. Mother told the officer
that she allowed her friend to take the child to a store for a snack, but she began to panic
when he had not returned after two hours. Mother provided conflicting information about
whether she was living at the residence that the officers responded to.
       The officers discovered the child may be at a local market, and they located her
with Mother’s friend at the market. Mother’s friend told the officers that he was dating
Mother, and he took the child to eat with Mother’s permission. Her friend had stopped at
multiple places prior to the market, and he was paying for the food items when the officer
located him and the child. Father responded to the market and took the child back to his
home. Father told law enforcement that he left the child with Mother for a few days for a
visit. The officers explained that Mother was not a suitable parent, and they advised him
to obtain full custody through court.
       The disposition report recommended that the child remain in foster care with
reunification services provided to both parents. Parenting and neglect counseling and
random monthly drug and alcohol testing were recommended services for Father’s case
plan. The report indicated that Mother suffered from depression, anxiety, obsessive
compulsive disorder (OCD), posttraumatic stress disorder (PTSD), and she was
diagnosed with borderline personality disorder. Mother took multiple psychotropic

                                             8.
medications. Mother disclosed past use of heroin, Xanax, methamphetamine, fentanyl,
and ecstasy. She admitted that she used to “shoot meth” six times per day before she
stopped using.
       Father had one other child who lived with her biological mother. Father was
residing with his cousin and indicated he would move out if it allowed him to have
custody of the child. The child participated in a supervised visit with Father in person on
June 1, 2021. The visit went well with Mother participating through a video call on
Father’s phone.
       Father’s Testimony
       At the contested jurisdiction and disposition hearings held June 15, 2021, Father
testified regarding jurisdiction after the Department submitted on its jurisdiction report.
Father testified that he dropped the child off with Mother on the day of the May 11, 2021
unsupervised visit. He did not believe Mother was under the influence and planned on
picking her up at 10:00 p.m. He admitted that it was “not okay” for him to leave the
child with Mother on that day, and he agreed to never let Mother have unsupervised visits
if she was returned to his care. Father began his parenting and neglect classes and had
not been requested to drug test.
       On cross examination, Father acknowledged the prior conversations he had with
different social workers about the risk of leaving the child with Mother. He was aware of
Mother’s substance abuse problems and longstanding history, but he claimed he was
unsure about any mental health issues. Father also knew that the child’s sibling was
removed from Mother’s care by the Department. He did not go into the home that he
dropped the child off at, and he could not remember the last time he went inside the home
to ensure it was safe.
       Father testified that he recalled the prior advisement of the Department to only
allow visits with Mother at a park with supervision when contacted in January of 2021.
He had no additional information about Mother’s participation in classes or her current

                                             9.
living situation. At the close of evidence, counsel made arguments regarding jurisdiction
and whether the Department had met its burden to prove the allegations of the petition by
a preponderance of evidence. The juvenile court found that the child fell within the
provisions of section 300, subdivision (b) and sustained the allegations in the original
petition.
       The juvenile court then proceeded to disposition and heard argument from
counsel. Father’s counsel argued that the child should be returned to Father on a plan of
family maintenance as there was not clear and convincing evidence of a substantial
danger to the child. It was asserted that the risk to the child had been mitigated because
Father had taken responsibility for his actions and was participating in his case plan.
       The child’s counsel indicated that it was supportive of family maintenance and
agreed with Father’s counsel that in-home supervision was appropriate. The
Department’s counsel argued that family maintenance was inadequate due to Father’s
past failures to prevent unsupervised contact between the child and Mother.
       As to disposition, the juvenile court found that Father’s poor judgment put the
child in substantial danger and reasoned as follows:

       “I see that father had poor judgment more than just once in this particular
       factual situation. I think that in itself is what puts the child in danger – in
       substantial danger at this time. I think the father needs to go through some
       additional classes and so forth so he can understand the danger that he is
       putting the child in when he left her unsupervised with the mother.”
       The juvenile court proceeded to remove the child from Father’s custody, ordered
reunification services for both parents, and set a review hearing for December 15, 2021.
Both parents were also ordered to submit to random, unannounced urine drug tests at
least once per month. Father filed a timely notice of appeal on July 7, 2021.




                                             10.
                                        DISCUSSION
I.     Jurisdiction
       Father contends the jurisdictional findings lacked substantial evidence because
there was no evidence that he would ever allow Mother to care for the child without
supervision in the future. He also argues that he demonstrated remorse and took
responsibility for his actions such that no current risk to the child was present at the time
of the hearing.
       A.      Legal Principles
       Section 300, subdivision (b), provides that a child comes within the jurisdiction of
the juvenile court if “[t]he child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm or illness, as a result of the failure or inability of his or
her parent or guardian to adequately supervise or protect the child, …” (§ 300, subd. (b).)
       A finding under section 300, subdivision (b)(1) requires three elements: “(1) one
or more of the statutorily specified omissions in providing care for the child …;
(2) causation; and (3) ‘serious physical harm or illness’ to the minor, or a ‘substantial
risk’ of such harm or illness. [Citations.]” (In re Joaquin C. (2017) 15 Cal.App.5th 537,
561; In re R.T. (2017) 3 Cal.5th 622, 626–628.) “Although section 300 generally
requires proof the child is subject to the defined risk of harm at the time of the
jurisdiction hearing [citations], the court need not wait until a child is seriously abused or
injured to assume jurisdiction and take steps necessary to protect the child [citation].” (In
re Christopher R. (2014) 225 Cal.App.4th 1210, 1215–1216.) Thus, the juvenile court
“may consider past events in deciding whether a child presently needs the court’s
protection. [Citation.]” (Id. at p. 1216.)
       While “evidence of past conduct may be probative of current conditions, the court
must determine ‘whether circumstances at the time of the hearing subject the minor to the
defined risk of harm.’ [Citations.] Evidence of past conduct, without more, is
insufficient to support a jurisdictional finding under section 300. There must be some

                                               11.
reason beyond mere speculation to believe the alleged conduct will recur. [Citation.]”
(In re James R. (2009) 176 Cal.App.4th 129, 135–136, italics omitted, abrogated on
another ground in In re R.T., supra, 3 Cal.5th at p. 628.)
       B.     Standard of Review
       A juvenile court’s jurisdictional findings are reviewed using the substantial
evidence standard of review, where we determine whether evidence of reasonable,
credible and solid value supports the juvenile court’s findings. We do not reweigh the
evidence, nor do we consider matters of credibility. (In re Sheila B. (1993) 19
Cal.App.4th 187, 199–200.) “ ‘[W]e must uphold the [trial] court’s [jurisdictional]
findings unless, after reviewing the entire record and resolving all conflicts in favor of the
respondent and drawing all reasonable inferences in support of the judgment, we
determine there is no substantial evidence to support the findings. [Citations.]’
[Citation.] ” (In re J.N. (2010) 181 Cal.App.4th 1010, 1022 (J.N.).)
      C.      Analysis
      Father primarily relies on the case of J.N., supra, 181 Cal.App.4th 1010 to support
his contention that the petition was sustained without evidence of current risk and based
upon a single episode of endangering conduct. In J.N., the children were injured when
their intoxicated parents were involved in an automobile accident. (Id. at p. 1014–1015.)
The appellate court reversed the juvenile court’s assertion of jurisdiction because there
was no evidence that the parents otherwise abused or neglected their children, nor was
there a finding that the parents had an ongoing substance abuse problem. In addition, the
parents recognized their harmful conduct and were remorseful. (Id. at pp. 1022, 1026.)
      Although Father was remorseful over his admitted mistakes in the present case, any
meaningful comparison to the case of J.N. ends there. Here, the record contains
substantial evidence that, at the time of the jurisdictional hearing, the child was at
substantial risk of serious physical harm. As correctly stated by the juvenile court,
jurisdiction in this case was not based on a single isolated incident.

                                             12.
         Father had extensive knowledge of Mother’s past drug history, and he was aware of
recent referrals of general neglect that were being investigated by the Department. Father
admitted to previous drug use with Mother and the child lived with him on a temporary
basis after the Department investigated a referral of general neglect in October of 2020.
Mother admitted to the Department that she was using drugs at this time, and the referral
of general neglect was substantiated. Such involvement by the Department put Father on
notice that Mother was not providing a safe home for the child. This knowledge required
him to take measures to ensure the child’s safety when allowing Mother to visit with the
child.
         Instead, Father allowed the child to spend time with Mother while she was using
drugs in December of 2020, and he also asked the Department for permission to allow the
child to stay with Mother during that time. When Father was informed of the reports of
Mother’s substance abuse, he claimed that she was not currently using drugs. It is not
clear in the record what this knowledge was based upon, but the juvenile court could
reasonably infer that Father was supporting Mother’s attempts to minimize her drug use
to avoid juvenile court intervention.
         Finally, Mother became upset in January of 2021 when Father stopped allowing her
to take the child on unsupervised visits at the Department’s urging. The Department had
clearly explained the concerns of Mother’s substance abuse to Father, and he
acknowledged a need to seek custody of the child with a limitation of supervised visits
for Mother. After Mother was assaulted in January of 2021, Father was not truthful about
his knowledge of the situation, and he agreed to participate in differential response
services, which involved him obtaining full custody of the child.
         Although it was unclear whether Father had allowed the child to be exposed to
Mother’s drug use in January of 2021, it was determined that he was well aware of her
substance abuse and the dangers of leaving the child with Mother without supervision.
Father later testified that he was not aware of any substance abuse treatment or courses

                                             13.
that Mother participated in from January of 2021 until the child’s removal in May of
2021. However, Father informed the responding officers that he planned on leaving the
child with Mother for three days during the May 11, 2021 incident.
      Taken as a whole, these facts provide evidence of much more than a single episode
of endangering conduct. Father continued to expose the child to Mother’s drug use after
contacts with the Department in October and December of 2020, and January of 2021.
These three separate incidents provided Father with direct and specific knowledge that
Mother was not capable of meeting the child’s needs for safety and protection. The fact
that Father previously stated he would not allow Mother to visit the child without
supervision and failed to do so, allowed the juvenile court to make the reasonable
inference that he would not follow through on his latest promise to prevent unsupervised
contact between Mother and the child. By ignoring the obvious risk that Mother posed to
the child, Father demonstrated that the child was still at risk of harm while in his care.
      Father repeatedly contends that his remorse and insistence that he would no longer
leave the child with Mother unsupervised reduces any of the Department’s concerns to
mere speculation. Contrary to Father’s assertions, when reviewing a record for
substantial evidence, as we are required to do here, we do not reweigh evidence or
substitute our judgment for that of the finder of fact. (In re Alexis E. (2009) 171
Cal.App.4th 438, 450–451.) The fact that Father showed remorse and promised to
prevent unsupervised contact with Mother in the future does not negate the substantial
evidence that actually supports the juvenile court’s findings. The juvenile court was not
required to accept Father’s self-serving testimony nor ignore Father’s past failure to
deliver on such promises to prevent unsupervised contact.
      Furthermore, the lack of any actual harm being inflicted on the child is irrelevant as
subdivision (b)(1) only requires a “substantial risk” that the child will be harmed. Father
knowingly exposed the child to such a risk when he left the child in Mother’s care, and
there was ample reason to doubt Father’s claim that it would not happen again. The

                                             14.
evidence of Mother’s repeated admissions of drug use in the months preceding removal
established a problem of substance abuse that remained untreated through the date of the
child’s removal.
      We conclude, based on Father’s prior conduct and admitted knowledge of Mother’s
inability to care for the child, that there is substantial evidence to support the juvenile
court’s jurisdictional finding.
II.   Removal Order
      Father also argues that the juvenile court’s order removing the child from his care
is not supported by substantial evidence because the removal was in response to a one-
time incident and there were several alternatives to removal available.2
       A.     Legal Principles
      To remove children from a parent’s custody, the juvenile court must find by clear
and convincing evidence that (1) there is a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if the child is returned
home, and (2) there is no reasonable means by which the child can be protected without
removal. (§ 361, subd. (c)(1).) The jurisdictional findings are prima facie evidence that
the child cannot safely remain in the home. (Ibid.)
      “The juvenile court has broad discretion to determine what would best serve and
protect the child’s interest and to fashion a dispositional order in accordance with this
discretion. [Citations.]” (In re Jose M. (1988) 206 Cal.App.3d 1098, 1103–1104.) “In
determining whether a child may be safely maintained in the parent’s physical custody,
the juvenile court may consider the parent’s past conduct and current circumstances, and




       2 According to a minute order from the December 15, 2021 six-month review
hearing, the juvenile court returned the child to Father on a plan of family maintenance.
The Department attached the minute order to its motion to dismiss the present appeal,
which we denied on December 28, 2021.

                                              15.
the parent’s response to the conditions that gave rise to juvenile court intervention.
[Citation.]” (In re D.B. (2018) 26 Cal.App.5th 320, 332.)
        “A removal order is proper if based on proof of parental inability to provide proper
care for the child and proof of a potential detriment to the child if he or she remains with
the parent. [Citation.] ‘The parent need not be dangerous and the minor need not have
been actually harmed before removal is appropriate. The focus of the statute is on
averting harm to the child.’ [Citation.]” (In re N.M. (2011) 197 Cal.App.4th 159, 169–
170.)
        B.     Standard of Review
        We review a juvenile court’s dispositional findings under the substantial evidence
test, bearing in mind that clear and convincing evidence requires a heightened burden of
proof. (In re Kristin H. (1996) 46 Cal.App.4th 1635, 1654.) Father bears the burden of
showing there is no evidence of a sufficiently substantial nature to support the removal
order. (In re L.Y.L. (2002) 101 Cal.App.4th 942, 947.)
        C.     Analysis
        To support his challenge to the removal order, Father relies on the case of In re
A.E. (2014) 228 Cal.App.4th 820, where the court reversed an order removing a child
from her father’s custody after he spanked her with a belt on a single occasion. (Id. at
p. 822.) The appellate court found that it was “clear that this was an isolated incident that
was unlikely to recur.” (Id. at p. 826.) Moreover, the mother affirmed that she would not
allow the father to strike the child with a belt, and the department credited the family for
being “cooperative, motivated to solve problems, willing to accept service from [the
department], and willing to change.” (Id. at p. 827.) In the present case, unlike in A.E., it
is not clear that Father’s conduct involved an isolated incident.
        Here, Father posed a substantial danger to the child’s safety because, although he
knew of Mother’s long history and recent drug use, he failed to take proper measures to
protect the child from the risk posed by Mother’s inability to provide proper care. The

                                              16.
juvenile court found that the child should be removed from Father based on him allowing
the child to be with Mother without supervision given Father’s knowledge of Mother’s
unresolved substance abuse issues. Father had already been provided a chance to avoid
juvenile court intervention after prior contacts where he promised to seek full custody of
the child. Despite such a promise, Father did not follow through until law enforcement
became involved in the days leading up to the child’s removal.
      By the time of the dispositional hearing, Father had already been provided multiple
chances to seek full custody of the child and limit Mother’s visits to supervised through
formal custody orders. His continued failure to seek full custody and his willful exposure
of the child to the risks that Mother posed with an unresolved substance abuse problem,
each provided substantial evidence to support the juvenile court’s removal order.
Father’s claim that this was a one-time mistake and simple lapse in judgment
mischaracterizes the actual events leading up to the child’s removal. The Department’s
reports documented the numerous efforts that were undertaken to avoid juvenile court
intervention and provide Father with the necessary tools to protect the child from
Mother’s conduct. The string of referrals preceding the child’s removal comprised much
more than a “one-time” incident.
      It is also asserted that the juvenile court misstated the law and evidence when it
stated that it did not have enough “to say that father’s not gonna make that judgment
again.” It is evident from the context of the juvenile court’s statement that it did not
believe Father was able to rebut the evidence provided by the Department that he would
not be protective of the child in the future. There is no suggestion that it believed Father
had to prove the absence of a substantial danger, and the juvenile court made the
affirmative finding by clear and convincing evidence that there was a substantial danger
to the physical health, safety, protection, or physical or emotional well-being of the child.




                                             17.
      The juvenile court’s refusal to accept Father’s contention that this was a one-time
incident of poor judgment is well supported by the record. Beginning in October of
2020, the child was found to be living in hazardous and unsanitary conditions in Mother’s
home and Mother admitted to drug use. This led to an arrangement where the child
would live with Father on a temporary basis. Only two months later, it was reported that
Mother was still using drugs and the child was with Mother “some of the time.” The
child was present at Mother’s home during the December 23, 2020 referral, and it was
reported that the child was sitting near drug paraphernalia. While the Department’s
investigation of this referral was still ongoing, Father asked the social worker if he could
let the child stay with Mother despite his knowledge of the reports of drug use.
      Contrary to Father’s repeated characterization that this was a “one-time” incident,
Father’s poor judgment dates to at least December 23, 2020. During that time Father
either knew or should have known that Mother had an unaddressed substance abuse
problem. However, he allowed the child to return to Mother’s home where she was
exposed to the Mother’s drug use. With all of his knowledge of the Department’s prior
contacts and insistence that he obtain sole custody of the child, Father could not
reasonably bury his head in the sand each time he allowed the child to return to Mother’s
care. Father’s continued willingness to allow the child to return to Mother’s care
provided the juvenile court with ample reason to proceed with caution before returning
the child to his care.
      Finally, we are not persuaded by Father’s contention that reasonable means existed
to prevent the child’s removal, such as a court order prohibiting unsupervised contact
between Mother and child, unannounced visits at Father’s home, and daily phone
contacts with the Department to account for the child’s whereabouts. While Father made
a renewed promise to not allow unsupervised contact between the child and Mother,
under any of these scenarios, nothing actually prevents Father from leaving the child in



                                             18.
Mother’s care. There was no way to ensure the child’s safety except by removing the
child from Father’s care short of around the clock supervision of Father.
       Although Father was remorseful and beginning to participate in services, the
juvenile court could reasonably conclude that the child was at substantial danger if
returned to the Father’s care until he was able to participate in services and demonstrate
an actual ability to ensure the child’s safety, and the only option to protect the child was
removal from Father’s custody. Accordingly, substantial evidence supports the juvenile
court’s finding that there was a substantial danger to the health, safety, or well-being of
the child and no reasonable means of protecting her without removing her from Father’s
custody. (§ 361, subd. (c)(1).)
III.   Case Plan Requirements
       Father’s final contention is that the juvenile court abused its discretion by ordering
him to submit to monthly random drug tests, refrain from the use of alcohol, and
participate in substance abuse counseling after a positive drug test. He argues that we
should reach the merits of his claim despite the lack of any objection to the case plan
requirements below. We conclude, however, that father forfeited his claim of error by
failing to object to the orders related to alcohol and drug testing, and even if not forfeited,
the claim fails on the merits.
       A.     Legal Principles
       “ ‘A party forfeits the right to claim error as grounds for reversal on appeal when
he or she fails to raise the objection in the trial court. [Citations.] Forfeiture … applies in
juvenile dependency litigation and is intended to prevent a party from standing by silently
until the conclusion of the proceedings.’ [Citation.]” (In re N.O. (2019) 31 Cal.App.5th
899, 935; see In re S.B. (2004) 32 Cal.4th 1287, 1293.) “A party may not assert theories
on appeal which were not raised in the trial court. [Citation.]” (In re C.M. (2017) 15
Cal.App.5th 376, 385.) The “failure to object to a disposition order on a specific ground



                                              19.
generally forfeits a parent’s right to pursue that issue on appeal. [Citations.]” (In re
Anthony Q. (2016) 5 Cal.App.5th 336, 345.)
       When fashioning a dispositional order, the juvenile court may make “all
reasonable orders for the care, supervision, custody, conduct, maintenance, and support
of the child.” (§ 362, subd. (a).) The court also may “direct any reasonable orders to the
parents or guardians of the child who is the subject of any proceedings under this chapter
as the court deems necessary and proper to carry out this section.” (Id., subd. (d).) A
juvenile court acts within its discretion when its orders are reasonably tailored to advance
a child’s best interests. (In re Natalie A. (2015) 243 Cal.App.4th 178, 187.)
       “At disposition, the juvenile court is not limited to the content of the sustained
petition when it considers what dispositional orders would be in the best interests of the
children. [Citations.] Instead, the court may consider the evidence as a whole.” (In re
Briana V. (2015) 236 Cal.App.4th 297, 311.) The juvenile court may “formulate
disposition orders to address parental deficiencies when necessary to protect and promote
the child’s welfare, even when that parental conduct did not give rise to the dependency
proceedings. [Citation.]” (In re K.T. (2020) 49 Cal.App.5th 20, 25.)
       B.     Standard of Review
       The “ ‘juvenile court has broad discretion to determine what would best serve and
protect the child’s interest and to fashion a dispositional order in accordance with this
discretion. [Citations.] The court’s determination in this regard will not be reversed
absent a clear abuse of discretion.’ [Citation.]” (In re Corrine W. (2009) 45 Cal.4th 522,
532.) In reviewing an order for abuse of discretion, we “ ‘must consider all the evidence,
draw all reasonable inferences, and resolve all evidentiary conflicts, in a light most
favorable to the trial court’s ruling. [Citation.] The precise test is whether any rational
trier of fact could conclude that the trial court order advanced the best interests of the
child.’ ” (In re Robert L. (1993) 21 Cal.App.4th 1057, 1067.) “The trial court is



                                             20.
accorded wide discretion and its determination will not be disturbed on appeal absent ‘a
manifest showing of abuse.’ [Citation.]” (Ibid.)
       C.     Analysis
       In this case, Father never objected to the portion of the disposition orders that
required Father to comply with certain components of his case plan related to substance
abuse. Father does not dispute this fact on appeal. Instead, he claims that such an
objection was not required or that his trial counsel’s failure to object constitutes
ineffective assistance of counsel. Although we have discretion to excuse forfeiture, this
discretion “should be exercised rarely and only in cases presenting an important legal
issue. [Citations.]” (In re S.B., supra, 32 Cal.4th at p. 1293.) We find that Father
forfeited any claims related to the requirements of his case plan that were ordered at
disposition, and there is no showing that this claim involves an important legal issue or
ineffective assistance by trial counsel.
       In any event, even if Father had not forfeited the above-referenced claims on
appeal, we find Father’s claim lacks merit. The juvenile court ordered Father to
participate in parenting and neglect counseling, random drug testing on a monthly basis,
and abstain from the use of alcohol. Father was not required to enroll in substance abuse
counseling unless he failed to appear for a test or tested positive for drugs or alcohol.
Although the juvenile court did not make any jurisdictional findings based on current
drug use by Father, the court acted within the bounds of reason when it ordered Father to
submit to drug testing just once per month.
       Father admitted to past use of methamphetamine with Mother, and he had a prior
conviction for possession of a controlled substance in September of 2015. The child had
already been subjected to the negative effects of drugs in her home environment at her
very young age, and the juvenile court’s obligation to protect the child from the negative
effects of drug or alcohol use by a parent is reasonably related to the challenged orders.
On this record, the juvenile court reasonably concluded that monthly drug testing and a

                                              21.
period of no alcohol use were necessary to eliminate the conditions that led to the child’s
dependency status. (See § 362, subd. (d).) We find no abuse of discretion.
                                     DISPOSITION
       The juvenile court’s orders are affirmed.



                                                            POOCHIGIAN, ACTING P. J.
WE CONCUR:



DETJEN, J.



SNAUFFER, J.




                                            22.